Citation Nr: 1216832	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals, shell fragment wounds, right calf, Muscle Group XI.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals, shell fragment wounds, left calf, Muscle Group XI.

6.  Entitlement to a compensable disability rating for service-connected residuals, shell fragment wounds, lower extremities (thigh muscles).

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis, right knee.  
8.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis, left knee.  

9.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease, right ankle.

10.   Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease, left ankle.

11.  Entitlement to specially adapted housing.

12.  Entitlement to special home adaptation grant.

13.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

14.  Entitlement to special monthly compensation based on the need for aid and attendance, to include entitlement to the "r-1" rate.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1967 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran was initially represented by an attorney when he filed his claim in September 2007.  By letter received from the Veteran in December 2007, he withdrew his power of attorney from this attorney.  He then appointed a Veterans Service Organization (VSO) as his representative; however, by letter received from the Veteran by the Board in May 2011, he withdrew his power of attorney from this VSO as well.  In the letter doing so, he requested that the Board proceed to adjudicate his claim based on the evidence of record.  The Board finds this request an indication that the Veteran wishes to proceed pro se (i.e., without representation).  The Board will, therefore, proceed to adjudicate the Veteran's claims without prejudice to him.

Issues 3 through 14 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his service-connected migraine headaches are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's service-connected migraine headaches do not represent an exceptional disability picture.

3.  The medical evidence of record establishes that the spondylosis and degenerative joint disease of the Veteran's thoracic spine, chronic thoracolumbar back strain, and lower thoracic myositis are at least as likely as not related to the concussion force of the blast that the Veteran sustained in service in August 1968.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for the service-connected migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8100 (2011).

2.  Spondylosis and degenerative joint disease of the thoracic spine, chronic thoracolumbar back strain, and lower thoracic myositis were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased Disability Rating for Migraine Headaches 

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Vazques-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Id.  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Id.  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."  Id.

In this case, notice was sent to the Veteran in October and December of 2007, prior to the initial adjudication of his claim for a higher disability rating for service-connected migraine headaches, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  These notices also advised the Veteran that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  However, any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

The Board acknowledges that the notice letters sent to the Veteran in October and December of 2007 do not fully meet the requirements set forth in Vazquez-Flores and are not sufficient as to content and timing.  However, content-compliant notice was provided to the Veteran in May 2009, and his claim was subsequently adjudicated in September 2009.  Thus, the Board finds that any deficiency in the prior notices has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may therefore proceed to adjudicate the Veteran's claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in December 2007 and August 2009.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected migraine headaches are currently evaluated as 30 percent disabling under Diagnostic Code 8100.  Under the rating schedule, a 10 percent evaluation for migraine headaches requires characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches where there is characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Initially the Board notes that the Veteran's migraine headaches are the result of a traumatic brain injury (TBI) incurred during service from a blast injury.  The Board has considered, but rejected, evaluation of the Veteran's TBI under Diagnostic Code 8045 as it is clear from the evidence that the only residuals that the Veteran has are his migraine headaches.  The Veteran is service-connected for PTSD, which is evaluated at 100 percent, and there is no evidence of any cognitive impairment.  Consequently, the Board will continue to evaluate the Veteran's post-traumatic migraine headaches, although a residual of the TBI, under Diagnostic Code 8100 as this will provide the Veteran with the most beneficial evaluation of this service-connected disability.

The Veteran has reported that he has severe headaches 3 to 4 times a week lasting anywhere from 6 hours to 3 days but generally reporting they last anywhere from 10 to 24 hours.  He describes them as right-sided, throbbing, associated with nausea and vomiting, photo- and phono-phobia.  He states that, when they are severe, he becomes incontinent of bowel and bladder (although there is no report as to how often this happens).  He also says that, when they are severe, he has to retire to a dark room and rest to relieve the headaches.

In addition, the Veteran has submitted two statements from his wife in support of his claim.  In her first statement submitted in September 2007, she stated the his headaches occurred 4 to 5 times a week (which is more than what the Veteran reported) lasting 6 to 24 hours.  When he has these headaches, she stated that he defecates on himself and she has to help clean him up.  She also related that he becomes very sensitive to light and sound and that he has residual effects of these headaches that leave him uncoordinated and confined to the house.  She stated that she was going to have to retire from her job in order to care for the Veteran.  

In her statement submitted in March 2011, she related that she had retired from her job in July 2010 because of his constant need for assistance with his activities of daily living.  She stated that the Veteran's condition had deteriorated over the previous three years to the point where he needs her to assist and aid him on a daily basis.  She related that, for the last two to three years, the Veteran has been having bowel and bladder incontinence regularly and that she has to clean up after this happens.  She did not, however, relate them to his headaches as she had previously.  In fact, she only refers that his migraine headaches are one of other illnesses that he suffers from on a regular basis and does not relate any specifics as to the disability.

The Board notes that the medical evidence demonstrates that the Veteran has been prescribed prophylaxis medications to help prevent his headaches but that he only has remained on them for a short period of time.  For example, the Veteran came into VA in July 2005 complaining of an increase in headaches.  He was prescribed Gabapentin for prophylaxis and Fioricet on an as needed basis.  Follow up note in September 2005 showed he reported a decrease in his headaches and symptoms.  However, the next treatment record available from February 2007 (a Psychiatry Note) indicates that the Veteran was not taking any prescription medications for his migraine headaches and that it was recommended he try taking one-half Percocet with Trazadone (which he was taking for his posttraumatic stress disorder).  The Veteran's failure to comply with taking a prophylaxis medication for his migraine headaches is again seen in the 2008 treatment records.  In November 2008, Neurology stated him on amitryptyline; however, at the August 2009 VA examination, the Veteran reported only using Hydrocodone for his headaches and specifically denied being treated with continuous medication.

There are also inconsistencies between what the Veteran has initially reported and what he reported at the August 2009 VA examination.  At the August 2009 VA examination, the Veteran continued to report the same frequency of his headaches by indicated he had a good response to Hydrocodone, where previously he had reported poor responses to medications.  In addition, he reported that the headache attacks are not prostrating and that he is able to continue with his ordinary activities.  The Board notes, however, that this statement in the examination report is inconsistent with the final statement by the examiner that the Veteran is unable to d activities of daily living on days he has headaches.  Thus, given not only the report of the Veteran's inconsistent statements with prior statements of record but also the inconsistent statements in the examination report itself, the Board finds that this report is insufficient for rating purposes.

Thus, the Board finds that the evidence appears to support the Veteran's report that he has three to four prostrating attacks a week of a duration lasting at least 10 to 24 hours, which the Board finds to be very frequent and prolonged.  The Board also takes into consideration all of the Veteran's symptoms as reported in determining that the attacks of migraine headaches are completely prostrating to include aura, nausea, vomiting, photophobia, phonophobia, severe throbbing pain on the right side of the head, the need for rest in a dark and quiet room to alleviate the headaches, and fecal and urinary incontinence.  Furthermore, the Board finds that the evidence, when considered as a whole, establishes that the Veteran's migraine headaches are productive of severe economic inadaptability.  Given the frequency, severity and duration of the Veteran's migraine headaches, it is doubtful that he could sustain any employment.  This finding is supported by the Veteran's VA psychiatrist, who indicated in a February 2007 treatment note that, given the frequency of the Veteran's migraine headaches and flashbacks (which have decreased but are still daily), the Veteran would not be able to function at a job.  

Consequently, the Board finds that the criteria for a 50 percent disability rating have been met.  The Board notes that this is the maximum permissible under the VA rating schedule.  The Board must consider, however, whether referral is warranted for a higher extraschedular disability rating under 38 C.F.R. § 3.321(b).

It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the Veteran's disability picture is not so exceptional as to render the VA rating schedule to be inadequate to rate his service-connected migraine headaches.  The VA rating schedule does not set forth a detailed list of symptoms that should be considered in evaluating migraine headaches as 50 percent disabling.  Rather, it merely states they must be completely prostrating, very frequent and prolonged and result in severe economic inadaptability.  As set forth above, the Board has considered all the Veteran's reported symptoms, the frequency and severity of the headaches, and how long they last in determining that they are consistent with criteria for a 50 percent disability rating.  Furthermore, the Board finds that such symptoms along with the evidence of record establishes severe economic inadaptability.  Consequently, the Board finds that the VA schedule is adequate for rating the Veteran's service-connected migraine headaches and that  his headaches are not so extraordinary to render the schedule inadequate to rate them.  Thus, the preponderance of the evidence is against finding that referral for consideration of a higher extraschedular disability rating is not warranted.

For the foregoing reasons, the Board finds that the Veteran's disability picture for his service-connected migraine headaches is consistent with the criteria for a 50 percent disability rating but no higher.  To that extent, his appeal is granted.

II.  Service Connection for a Thoracolumbar Spine Disorder

In this decision, the Board grants service connection for spondylosis and degenerative joint disease of the thoracic spine, chronic thoracolumbar back strain, and lower thoracic myositis, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

In the present case, a review of the service treatment records fails to demonstrate any complaints of, treatment for, or diagnosis of any disorder relating to any segment of the Veteran's spine.  Consequently, the Board finds that the service treatment records fail to demonstrate a chronic spine disorder had its onset in service.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

Here, the Veteran has not alleged that he has had continuous symptoms relating to his thoracolumbar spine.  Although the record reflects that the Veteran reported various lengths of time since the onset of symptoms (e.g., 10 years versus 20 years), none of these reports are sufficient to establish the onset of symptoms to be in, or shortly after, service.  Furthermore, the Board notes that treatment records dating as far back as 1990 fail to demonstrate any complaints of, treatment for or diagnosis of any spine disorder.  Consequently, the Board finds that the evidence fails to show a continuity of symptomatology since the Veteran's discharge from service in 1975.

However, the Board notes that the Veteran underwent VA examination for evaluation of the need for aid and attendance in December 2007.  As a result of this examination, the examiner diagnosed the Veteran to have spondylosis and degenerative joint disease of the thoracic spine (confirmed by X-rays), chronic thoracolumbar back strain, and lower thoracic myositis.  Although the examiner opined that the Veteran's lower thoracic and lumbar pain is not likely related to his service-connected lower extremity disabilities, the examiner did opine that it is at least as likely as not that the Veteran's back symptoms are directly related to the concussion force of the blast.  The Board notes that the examiner's reference to "the blast" refers to an incident during the Veteran's service that occurred on August 30, 1968, when he was injured when a friendly bomb exploded nearby him and he was struck by debris, which caused a concussion and fractured his left ulna.

Based on this examiner's opinion, the Board finds that the evidence establishes that the Veteran's spondylosis and degenerative joint disease of the thoracic spine, chronic thoracolumbar back strain and lower thoracic myositis are at least as likely as not related to the concussion force of the blast that he sustained in service in August 1968.  This service connection claim is granted.


ORDER

A disability rating of 50 percent for service-connected migraine headaches is granted, subject to controlling regulations governing the payment of monetary benefits.

Service connection for spondylosis and degenerative joint disease of the thoracic spine, chronic thoracolumbar back strain, and lower thoracic myositis is granted.


REMAND

The Board finds that additional development is warranted as to the remainder of the Veteran's claims as set forth below.  Although the additional delay is regrettable, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Duty to Assist - Medical Records 

There appears to be VA treatment records missing that may be relevant to the Veteran's claims.  The claims file contains VA treatment records dated from July 1990 through April 2003.  The April 2003 records are from the Northern California Healthcare System (specifically the Oakland Outpatient Clinic and Oakland Behavioral Health Clinic).  The next VA treatment records in the claims file are dated from July through September of 2005 and are from the Kansas City, Missouri, VA Medical Center.  There is again a gap in treatment records with the next treatment note from February 2007, which is also from the VA Medical Center in Kansas City, Missouri.  Finally, the last VA treatment record in the claims file is from February 2009.  Since that time, more than three years has elapsed.

Treatment records for the periods missing as set forth above may be highly probative to the Veteran's claims.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO should obtain all missing and current VA treatment records.

Service Connection for Right Shoulder Disorder

With a November 2007 statement in support of his claims, the Veteran submitted a copy of a report dated in October 2007 of X-rays taken of the right shoulder.  The impression was mild resorptive and degenerative changes of the acromioclavicular joint with degenerative changes of the humeral head.  Later received VA treatment records include a Primary Care Note also dated in October 2007 that demonstrates the Veteran asked for an X-ray of his right shoulder due to complaints of aching especially when he sleeps on it.  He denied any injury to his right shoulder.  On examination, there was some tenderness at the acromioclavicular joint and posterior shoulder with movement and palpation.  The assessment was pain with probable degenerative joint disease in right shoulder and the above mentioned X-rays were ordered.

In December 2007, the RO denied service connection for acromioclavicular joint and humeral head degeneration with pain of the right shoulder because there is no evidence of complaints of, treatment for, or diagnosis of a right shoulder condition in service and because the current medical evidence of record fails to show that this condition was incurred in, or a result of, military service.

The Veteran has never really provided an argument as to why he believes that the degenerative joint disease of his right shoulder is related to his military service.  In his Notice of Disagreement, he merely argues that VA should have provided him with a VA examination.  

Although VA is not obligated to give a veteran a VA examination unless there is some type of evidence relating a current medical condition to service, the Board notes in this case that the evidence clearly shows that the Veteran was involved in a blast incident in August 1968 when a friendly bomb unexpectedly exploded near him and he received injuries involving a concussion and fracture of his left ulna.  Given this evidence, the Board finds that a VA examination is warranted for an opinion as to whether the Veteran's current degenerative joint disease of the right shoulder first diagnosed in October 2007 is related to this blast that incurred in service in August 1968.

Increased Rating for Residuals, Shell Fragment Wounds, Bilateral Lower Extremities (Thighs)

The Veteran's shell fragment wound residuals involving his thighs are evaluated together and assigned a single noncompensable disability rating.  The December 2007 VA examiner, however, noted that the Veteran had myofascial injuries to his lower extremities to include his right thigh and right fascia lata.  However, at the August 2009 VA muscles examination, the Veteran refused to let the examiner see his thighs.  The Board finds this evidence raises an issue as to whether the residuals of shell fragment wounds to the Veteran's right thigh warrant a separate compensable disability rating.  However, given the Veteran's lack of cooperation at the last VA examination, the Board finds that a new examination is warranted to determine what, if any, residuals the Veteran has involving the shell fragment wounds to the thighs and to determine their severity.  Then, when readjudicating the claim, it must be considered whether separate disability ratings should be assigned for each thigh's residuals of shell fragment wounds.

Special Monthly Compensation - Aid and Attendance

Veteran's Allegations and Applicable Laws/Regulations

The Board notes that, based upon his already service-connected disabilities, the Veteran is receiving special monthly compensation at the housebound rate (also known as the "s" rate) for having a single 100 percent disability rating with additional disabilities with a combined rating of 60 percent or more.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Veteran is now seeking special monthly compensation on the basis of the need for regular aid and attendance due to his service-connected disabilities.  Special monthly compensation is only warranted when it is the result of service-connected disability.  See 38 U.S.C.A. § 1114(k)-(s).    

The requirements for special monthly compensation based on the need for regular aid and attendance (which herein is considered "basic aid and attendance") is set forth in 38 U.S.C.A. § 1114(l), and is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability to dress or undress oneself or to keep oneself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect oneself from hazards or dangers incident to one's daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

The Veteran is currently service-connected for the following disabilities:

1. Posttraumatic stress disorder (PTSD) at 100 percent.
2. Migraine headaches (previously shown as chronic post traumatic headaches, status post concussion) at 30 percent (now 50 percent per above decision).
3. Residuals, shell fragment wounds, left elbow, with fracture, mid-shaft ulna at 10 percent.
4. Residuals, shell fragment wounds, left calf, Muscle Group XI, at 10 percent.
5. Residuals, shell fragment wounds, right calf, Muscle Group XI, at 10 percent.
6. Degenerative arthritis, right knee, associated with residuals, shell fragment wounds, lower extremities (thigh muscles), at 10 percent.
7. Degenerative arthritis, left knee, associated with residuals, shell fragment wounds, lower extremities (thigh muscles), at 10 percent.
8. Degenerative arthritis, right ankle, associated with residuals, shell fragment wounds, lower extremities, at 10 percent.
9. Degenerative arthritis, left ankle, associated with residuals, shell fragment wounds, lower extremities, at 10 percent.
10. Tinnitus at 10 percent.
11. Residuals, shell fragment wounds, lower extremities (thigh muscles), at 0 percent.
12. Bilateral hearing loss at 0 percent.
13. Based on this decision, the Veteran is now service-connected for spondylosis and degenerative joint disease of the thoracic spine, chronic thoracolumbar strain and lower thoracic myositis ("low back disability"), although a rating for this disability has not yet been assigned.

The Veteran, however, is not simply contending that he needs basic aid and attendance.  Rather, he claims that special aid and attendance at the "r-1" rate, which is a higher rate of special monthly compensation based upon a higher need for aid and attendance, is warranted.  In his initial claim filed in September 2007, he claimed the higher rate of aid and attendance was warranted for the following reasons:  (1) due to his migraine headaches, he is unable to care for himself and requires the assistance of his wife and other family for proper hygiene, food, clothing and assistance in maintaining some structure of independence; (2) when he is experiencing a migraine headaches, he defecates and vomits on himself and is unable to hygienically care for himself; (3) due to disabilities involving his lower extremities, he experiences "constant chronic pain" in his lower extremities, myofascial pain, joint pain, organic knee and ankle pain in both lower extremities and is unable to stand or ambulate frequently and requires the aid of his wife and a cane; (6) also due to his lower extremity disabilities, he cannot stand to prepare his food or do normal standing functions required for normal life without assistance; (7) due to his back disability, the Veteran is unable to stand upright for a period of time after getting out of bed or from sitting because of pain and stiffness in his back; (8) due to his PTSD, the Veteran is unable to concentrate and prepare meals and he forgets appointments and is totally unorganized; (8) due to vertigo, he falls at times and is unable to walk due to fears of falling because feels dizzy and a whirling sensation; and (9) due to all his disabilities, he is unable to dress and undress himself and to properly keep himself ordinarily clean and presentable.  In addition, in his Notice of Disagreement, the Veteran disagreed with the denial of special monthly compensation at the "r-1" rate, claiming the need for aid and attendance due to incontinence of bowel and bladder, loss of use of the buttocks, loss of use of the lower extremities, and loss of use of the upper extremities.  
Special monthly compensation at the "r-1" rate applies when a veteran receiving the maximum rate under 38 U.S.C.A. § 1114(o) or (p) who is in need of regular aid and attendance.  38 C.F.R. § 3.350(h)(1); see also, 38 U.S.C.A. § 1114(r).  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  

Special monthly compensation at the "o" rate is warranted if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination; or if a veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears in service-connected) rated at 60 percent or more disabling and such veteran has also suffered service-connected total blindness with 5/200 visual acuity or less; or if a veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service-connected) rated at 40 percent or more disabling and such veteran has also suffered service-connected blindness having only light perception or less; or a veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(o); see also 38 C.F.R. § 3.350(e). 

38 C.F.R. § 3.350(e)(2) provides that service-connected paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the maximum rate under the "o" rate through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  Id. 

Determinations for entitlement of the "o" rate must be based upon separate and distinct disabilities.  That requires, for example, that, where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  If the loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling a veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3). 

Determinations for entitlement under the "p" rate are warranted in the event a veteran's service-connected disabilities exceed the requirements for any of the rates prescribed in 38 U.S.C.A. § 1114.  In such cases, the Secretary may allow the next higher rate or an intermediate rate.  38 U.S.C.A. § 1114(p); see also 38 C.F.R. § 3.350(f).  The "p" rate is warranted when the veteran has suffered service-connected blindness with 5/200 visual acuity or less and (1) has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at no less than 30 percent disabling, or (2) has also suffered service-connected total deafness in one ear or service-connected anatomical loss or loss of use of one hand or one foot; or, when the veteran has suffered service-connected blindness, having only light perception or less, and has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 10 or 20 percent disabling; or when the veteran has suffered the anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities.  Any intermediate rate under this subsection shall be established at the arithmetic mean, rounded down to the nearest dollar, between the two rates concerned.  38 U.S.C.A. § 1114(p).  The regulation specifically sets forth 12 combinations of disabilities involving anatomical loss of or loss of use of the extremities and 7 combinations of disabilities involving blindness, deafness and/or loss or loss of use of a hand or foot that would warrant such an intermediate rate.  38 C.F.R. § 3.350(f)(1).  
As indicated above, the "o" rate is warranted when there are two or more disabilities rated under "l" through "n" rates.  The "l" rate is for basic aid and attendance the requirements for which were set forth at the beginning of this section.  Special monthly compensation is warranted under the "m" rate if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands; or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place; or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such veteran so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 1114(m); see also 38 C.F.R. § 3.350(c).  Special monthly compensation is warranted at the "n" rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place; or has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); see also 38 C.F.R. § 3.350(d).  Special monthly compensation at the "n" rate is also warranted if a veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes. 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i). 

Preliminary Findings

Initially, the Board notes that the Veteran is not service-connected for vertigo or any other dizziness disorder (service connection was denied in the rating decision issued in July 2008).  Consequently, the Veteran's vertigo and/or dizziness problems cannot be the basis for awarding special monthly compensation, and his allegations relating to the need for aid and attendance, therefore, are not relevant to the inquiry presently before the Board.  

In addition, the Board notes that loss of use of both buttocks (as the Veteran claimed in his Notice of Disagreement) warrants special monthly compensation under the "k" rate.  The Veteran is, however, already receiving special monthly compensation at this rate for loss of use of a creative organ resulting from his erectile dysfunction.  There is no provision for a veteran to receive compensation twice under the same level.  Consequently, the Veteran would not be entitled to additional special monthly compensation for loss of use of the buttocks under the "k" rate.  Furthermore, the Board notes that the Veteran is not actually service-connected for a disability relating directly to his buttocks.  Rather, the evidence appears to indicate he has complained of numbness in his buttocks, which may be the result of either his service-connected disabilities of the lower extremities or his now service-connected low back disability.  To that extent, his complaints of loss of use of the buttocks should be taken into account when considering his need for basic aid and attendance under the "l" rate, but not for the higher "r-1" rate as the laws and regulations do not consider loss of use of both buttocks as a criterion for either the "o" or "p" rates.  

Furthermore, the Board notes that a review of the evidence clearly demonstrates that the Veteran does not have 5/200 or less visual acuity in either eye or that he has concentric contraction of the field of vision beyond 5 degrees in either eye equivalent of 5/200 visual acuity.  In addition, the Veteran is not service-connected for any vision impairment.  Consequently, the evidence does not establish that there is service-connected blindness, and special monthly compensation cannot be awarded on the basis of any combination of disabilities that requires blindness or near-blindness.

In addition, the evidence clearly demonstrates that, although the Veteran has service-connected hearing loss, it is considered nondisabling.  In other words, upon application of the VA rating schedule, it only warrants a zero percent disability rating.  Thus, the evidence establishes that the Veteran does not have deafness or a hearing impairment compensably rated.  Thus, special monthly compensation cannot be awarded on any basis of any combination of disabilities requiring deafness or a compensable hearing impairment.

Furthermore, the Board notes that in considering the Veteran's need for aid and attendance, the medical evidence of record demonstrates that he does not have anatomical loss of any extremity or part thereof.  Thus, only whether there is loss of use of an extremity or part thereof need be considered.

Based on the foregoing, the Board finds that the only possible basis for awarding special monthly compensation at the "r-1" rate is the Veteran's claim that he has loss of use of the upper and lower extremities to include incontinence of the bowel and bladder.  The Board notes that the claim of loss of use of the lower extremities is due to the Veteran's service-connected disabilities of muscles injuries to the calves and thighs due to shell fragment wounds, degenerative joint disease of the bilateral ankles, degenerative joint disease of the bilateral knees and his low back disability.  As for the claim of loss of use of the upper extremities, it appears this would be due to the service-connected residuals of shell fragment wounds with fracture of the left ulna and currently nonservice-connected right shoulder disorder.  

Reasons for Remand

The Veteran was provided a VA aid and attendance examination in December 2007.  As a result of this examination, the Veteran was diagnosed to have the following service-connected disabilities:  degenerative arthritis of both knees; traumatic arthralgia with degenerative joint disease of both ankles; spondylosis and degenerative joint disease of the thoracic spine with chronic thoracolumbar strain and lower thoracic myositis; myofascial injury to the lower extremities, particularly the gastrocnemius muscles bilaterally and to a lesser extent the right thigh and right tensor fascia lata; status post fracture, left ulna, midshaft, with resultant painful elbow and forearm with periosteal tenderness at the fracture site and atrophy of Muscle Groups IV and V of the forearm; multiple scars, lower extremities, that are asymptomatic; and migraine headaches.  

The examiner made no objective findings consistent with bowel or bladder incontinence, loss of use of the lower extremities, or loss of use of the upper extremities.  In fact, the Veteran admitted that he can stand and walk although limited to 200 feet due to back pain.  Furthermore, although he reported being unsteady on his feet, it was commented on that this may be more in relation to his labyrinthine ear problem, which is a nonservice-connected condition.  Significantly, it was noted that, functionally, he is able to walk and transfer but he reported that, in his activities of daily living, he has great stiffness and needs help particularly in bathing, buttoning his clothes, and sometimes caring for toileting (when he has migraine headaches and he loses control of his bowel and bladder).  The examiner opined that the Veteran requires aid and attendance in as much as he has to have help in dressing, cannot manage his financial affairs, has episodes of incontinence with frequent migraine headaches of both bowel and bladder and has to have help in cleansing himself after the incontinence, and he is not able to drive and has to be transported by others.

Consequently, the Board finds that the December 2007 VA examination demonstrates the Veteran does not have loss of use of either the upper or lower extremities because the examination revealed the Veteran still had effective function of his extremities that would not be better served by amputation with a prosthesis.  Furthermore, the examination did not demonstrate that the Veteran has paralysis of both lower extremities with loss of anal and bladder sphincter control.  Thus, according to this examination, the Veteran would not be entitled to the "r-1" rate of special monthly compensation.

The VA treatment records, however, demonstrate that in December 2008 the Veteran began reporting being wheelchair bound and stating that he cannot walk, although it is also noted that he walks very slowly for short distances with a cane.  See December 2008 Physical Medicine and Rehabilitation (PM&R) consultation note.  Furthermore, his initial therapy note also from December 2008, where again he reported using a wheelchair most of the time but also walking short distances with a cane, indicates that he was able to walk with much more confidence with a five wheeled walker.  He was given the walker to use at home and encouraged to use it frequently.  He was also instructed on and encouraged to do exercises for his back and ankles within his pain tolerance to maintain and increase his strength and balance.  He was given a TENS unit to use to help with pain control and set up with a bowel/bladder regimen for his incontinence.  At a follow up with PM&R in January 2009, the Veteran reported feeling less pain with the use of the TENS.  He also reported good response to the incontinence program.  However, it was still noted that he was using the wheelchair and not ambulating independently thereof.  The assessment was generalized pain in the upper back, lower back and legs; migraines; and bowel and bladder dysfunction.  It was noted that the Veteran's prognosis was uncertain as there was not a definitive diagnosis at that time.

The Veteran underwent multiple VA examinations in August 2009 for his service-connected disabilities.  At each one of these examinations, the Veteran stated that he could not stand or walk and thus refused to get out of his wheelchair.  Further, there are indications in the examination reports that the Veteran resisted range of motion testing preventing true assessments of his joint disabilities.  The Board notes that it appears that the examiners were confused as to the reasons for the Veteran being in a wheelchair and stated that he cannot stand or walk.  They commented on the fact that the Veteran's VA patient chart indicates that he has generalized pain and weakness but also states that he should be starting water aerobics and is considering putting in a home gym, but the Veteran denied this.  Moreover, the examiner who conducted the muscles examination stated that, objectively, the Veteran had normal strength and muscle tone without evidence of atrophy despite stating that he never walks and uses a wheelchair most of the time.  He also opined that, based on the VA medical records and the radiology examination, the Veteran's muscle injury and mild degenerative joint disease of the ankles and knees would not cause significant functional impairment.  Thus, each examination was limited because of the Veteran's lack of cooperation and are, therefore, no completely adequate for evaluating his disabilities much less his need for aid and attendance.  

Next, the Board notes that the December 2007 VA aid and attendance examination indicated the Veteran had residuals of the fracture to the left ulna resulting in a painful elbow, painful forearm and periosteal tenderness at the fracture site.  The examiner also indicated that there was evidence of atrophy of Muscle Groups IV and V of the forearm related to the in-service injury.  Range of motion testing, however, showed the Veteran had full extension and was only minus 10 degrees of extension of the left elbow clearly demonstrating the Veteran had use of the left elbow.  There is no indication he could not use any other joints of the left upper extremity.  As for the right shoulder, the examiner did not evaluate that joint.  VA treatment records show the Veteran's complaints are mainly pain in the right shoulder on movement with X-ray evidence of degenerative joint disease involving the acromioclavicular joint and humeral head.  There is no evidence of loss of use.  The Veteran has claimed, however, that he has loss of use of the upper extremities.  

In addition, there is conflicting evidence as to whether the Veteran's bowel and bladder incontinence is due to one or more service-connected disabilities.  The Veteran initially reported that his incontinence only occurred when he had severe migraines.  Then, in August 2008, he reported to the VA doctors that he had incontinence due to severe lower back pain.  However, at the December 2008 PM&R consultation, he reported that for three to four years he had had incontinence without relation to any pain he has from either his service-connected migraine headaches or now service-connected low back disability.  This raises the question as to the whether the cause of the Veteran's current incontinence is a service-connected disability or some nonservice-connected condition.  

Finally, as previously mentioned, the December 2007 VA examiner diagnosed the Veteran to have labrynthitis (which is not service-connected) and commented that it appears that his balance issues are more likely related to that than to his back and leg problems.  However, more recent VA treatment records appear to indicate that the Veteran's balance problems are due to weakness in his lower extremities.  In contrast, the examiner who conducted the August 2009 VA muscles examination opined that the Veteran's lower extremities disabilities (muscle injury and degenerative joint disease of the ankles and knees) would not cause significant functional impairment.  This evidence, therefore, raises the question as to whether the cause of the Veteran's balance problems are due to service-connected disabilities of the lower extremities versus a nonservice-connected condition.

Based on the foregoing, the Board finds that a new VA aid and attendance examination is warranted for multiple reasons.  First, it must be determined whether the Veteran is in factual need of regular aid and attendance (i.e., basic aid and attendance at the "l" rate) due to his service-connected disabilities.  In making such a determination, the examiner must consider whether the Veteran's incontinence and balance problems are, in fact, related to service-connected disability versus some nonservice-connected condition.

Second, given the conflicting evidence as to whether the Veteran is able to stand and walk and that he is claiming loss of use of the lower extremities due to his service-connected disabilities, an examination is needed to determine whether he in fact has loss of use of either one or both of the lower extremities (as defined by regulation) that is due to his service-connected disabilities rather than a nonservice-connected medical condition or conditions (whether physical or psychological).  

Third, the medical evidence fails to establish whether the Veteran, in fact, has loss of use of either one or both of the upper extremities as he claims.  The Board notes that, unless service connection is granted for the claimed right shoulder disorder, loss of use of the right upper extremity is not for consideration as there will be no service-connected disability to contemplate.

The Remaining Claims

As to the remaining claims [increased disability ratings for service-connected disabilities including residuals of shell fragment wounds to both calves (Muscle Group XI), degenerative joint disease of the ankles and degenerative joint disease of the knees, as well as entitlement to special adaptive home or home adaptation grant and adaptive automobile], the Board finds that they are inextricably intertwined with the Veteran's claim for special monthly compensation based upon loss of use of either the upper or lower extremities as a determination that the Veteran has loss of use of any combination of extremities could affect the outcome of any of these claims.  Thus, it would be premature to adjudicate these claims at this time.

However, the Board considers that, given the lengthy time since the last VA examinations in August 2009 and the Veteran's incooperation at those examinations, he should be scheduled for examinations of the service-connected residuals of shell fragment wounds to the both calves (Muscle Group XI), degenerative joint disease of both ankles, and degenerative joint disease of both knees to determine their current severity.

Notification to Veteran 

The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

It is incumbent upon the Veteran to fully comply with the examination process.  It is the responsibility of veterans to cooperate with VA.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  If the Veteran does not cooperate with the examination process, he is hereby advised that his incooperation may reflect negatively on his claim and that the examination may be deemed to be inadequate for adjudication of his claims.  (His incooperation may be deemed to be the same as if he had failed to report for the examination.)  

The Board advises the Veteran that the duty to assist is a two-way street.  If he wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA medical facility to obtain the Veteran's medical records for the following periods and associate any available treatment records with his claims file:

a)  The Oakland Outpatient Clinic, the Oakland Behavioral Health Clinic, and the VA Medical Center in Kansas City, Missouri, for records of treatment dated between April 2003 and July 2005;

b)  The VA Medical Center in Kansas City, Missouri, for treatment records from September 2005 through February 2007 and from February 2009 to the present.

All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  After all additional available evidence has been obtained, schedule the Veteran for the following VA examinations.  The Veteran's claims file must be provided to each examiner to include making available all relevant medical treatment records (i.e., any relevant records in the Virtual VA file not already associated with the Veteran's physical claims file).  The examiner must indicate in his report that he/she has reviewed the claims file and medical records otherwise made available to him/her.

Each examiner should provide his/her reasoning for all conclusions and opinions expressed in a legible report discussing his/her findings, the evidence of record, and any other supporting medical principles, studies, tests, etc. relied upon in rendering said conclusions and opinions.  If any opinion requested cannot be provided without resorting to mere speculation, the examiner must so state and provide the reasons why an opinion cannot be given, including whether any additional evidence or data would be helpful in rendering the requested opinion.  

Joints Examination - Schedule the Veteran for a VA joints examination relating to his claim for service connection for a right shoulder disorder and to determine the current severity of the Veteran's service-connected degenerative joint disease of the ankles and knees.  

With regard to the right shoulder disorder, the examiner should elicit from the Veteran a history of his right shoulder problems through the present time.  After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the degenerative joint disease of the right shoulder is related to any disease or injury incurred during service.  The examiner should specifically address whether it may be related to the blast incident that occurred in August 1968 when the Veteran sustained injuries (a concussion and fracture of the left ulna).  In rendering an opinion, the examiner must address the Veteran's statements, if any, as to a continuity of pertinent symptoms since service.  


With regard to the service-connected bilateral ankles and knees disabilities, all necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected degenerative joint disease of these joints.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of the Veteran's bilateral ankles and knees and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner should also determine whether there is any evidence of ankylosis, ligamentous laxity or other impairment of the ankle and knee joints.  Repetitive motion testing should be conducted, and the examiner should comment on whether there is additional functional loss due to weakness, fatigability, incoordination, or pain on movement.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  

Muscles Examination - Schedule the Veteran for a muscles examination related to the service-connected residuals of shell fragment wounds to the lower extremities (to include the bilateral calves and bilateral thighs).  

With regard to the residuals of shell fragment wounds of both calves, the examiner should identify the Muscle Groups affected in each calf and comment on whether there is exhibited loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and/or uncertainty of movement due to the service-connected muscle injury.  The examiner is also requested to characterize the severity of the injury to each Muscle Groups affected as slight, moderate, moderately severe, or severe.  

With regard to the Veteran's residuals of shell fragment wounds to both thighs (listed as Muscle Group XI), the examiner should identify what, if any, residuals the Veteran currently has and identify the Muscle Groups involved.  The examiner should comment on whether there is exhibited loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and/or uncertainty of movement due to the service-connected muscle injury.  The examiner is also requested to characterize the severity of the injury to each Muscle Group affected as slight, moderate, moderately severe, or severe.  

3.  After the examinations requested in paragraph number 2 above have been conducted and the examination reports are deemed complete and have been associated with the Veteran's claims file, schedule the Veteran for an Aid and Attendance examination.  The examiner should review the claims file to include this remand and the reports of the examinations requested above.  Thereafter, the examiner should evaluate the Veteran for the purpose of determining his need for regular aid and attendance.  The examiner should be advised that he need not consider whether the Veteran has anatomical loss of any part of the upper or lower extremities, blindness, or deafness as the medical evidence of record fails to establish the presence of any of these conditions.  

Basic Aid and Attendance - Request that the examiner answer the following specific questions in determining whether the Veteran is in need of basic aid and attendance (i.e., special monthly compensation at the "l" rate as set forth above in the body of this remand):
a) Does the Veteran have actual loss of use of both feet or of one hand and one foot as the result of service-connected disabilities?  
b) Is the Veteran permanently bedridden due to service-connected disabilities?
c) Is the Veteran so helpless as to be in need of regular aid and attendance of another person, which includes but is not limited to:
1. Inability to dress or undress himself or keep himself ordinarily clean and presentable;
2. Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;
3. Inability to feed himself through loss of coordination of the upper extremities or through extreme weakness;
4. Incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.

Specifically, the examiner should address whether there is a factual need for regular aid and attendance due to the Veteran's service-connected disabilities, which are set forth above in the body of this remand.  The examiner should be instructed that he is only to consider service-connected disabilities in considering the Veteran's need for regular aid and attendance.  Nonservice-connected disabilities cannot be the basis for the need for aid and attendance.  

In rendering an opinion as to whether the Veteran is factually in need of regular aid and attendance, it is necessary that the examiner consider the Veteran's claims regarding bowel and bladder incontinence and balance problems and answer the following questions:	

a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's bowel and bladder incontinence is due to a service-connected disability, specifically his migraine headaches and spondylosis and degenerative joint disease of the thoracic spine with chronic thoracolumbar strain and myofascial pain?

b) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's balance problems are the result of his service-connected lower extremities disabilities (to include myofascial injuries to the bilateral lower extremities and degenerative joint disease of the bilateral ankles and knees) or that it is more likely related to a nonservice-connected disability such as labrynthitis or other disorder causing dizziness/vertigo?

The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  Furthermore, it is not necessary that the Veteran be so helpless as to need "constant" care; he only has to need "regular" care.

"R-1" Rate of Aid and Attendance - If the examiner finds that the Veteran's needs basic aid and attendance based upon the above, the examiner should then answer the following questions:
a) Does the Veteran have loss of use of both legs at a level (or with complications) preventing natural knee action with prosthesis in place due to service-connected disability?
b) Does the Veteran have loss of use of one arm and one leg at levels (or with complications) preventing natural elbow and knee action with prosthesis in place due to service-connected disabilities? 
c) Does the Veteran have loss of use of one foot with loss of use of the other leg at a level (or with complications) preventing natural knee action with prosthesis in place due to service-connected disabilities?
d) Does the Veteran have loss of use of one foot with loss of use of one arm at a level (or with complications) preventing natural elbow action with prosthesis in place due to service-connected disabilities?
e) Does the Veteran have loss of use of one foot with loss of use of one arm so near the shoulder as to prevent use of a prosthetic appliance due to service-connected disabilities?
f) Does the Veteran have loss of use of one leg at a level (or with complications) preventing natural knee action with prosthesis in place with loss of use of one hand due to service-connected disabilities?
g) Does the Veteran have loss of use of one hand with loss of use of the other arm at a level (or with complications) preventing natural elbow action with prosthesis in place due to service-connected disabilities? 
h) Does the Veteran have paralysis of both lower extremities together with loss of anal and bladder sphincter control due to service-connected disabilities?

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i). 

If the examiner is unable to identify an organic/physiological reason for any loss of use of an extremity found, then he/she should consider whether there is a psychiatric/psychological reason and, if considered necessary, refer the Veteran for a VA mental disorders examination.  The examiner should also request any additional examinations necessary to answer the questions raised herein.

4.  After all necessary development has been completed and the VA examination reports are adequate, the Veteran's claims should be readjudicated in the following order:  
   a)  Entitlement to service connection for a right shoulder disorder.
   b)  Entitlement to separate compensable disability ratings for residuals of shell fragment wounds to the bilateral thighs.
   c)  Entitlement to increased disability ratings for service-connected degenerative joint disease of the right ankle, degenerative joint disease of the left ankle, degenerative joint disease of the right knee, degenerative joint disease of the left knee, residuals of shell fragment wounds to the left calf (Muscle Group XI), residuals of shell fragment wounds to the right calf (Muscle Group XI).
   d)  Entitlement to special monthly compensation based upon need for regular aid and attendance to include entitlement to the "r-1" rate.
   e)  Entitlement to specially adapted housing and to home adaptation grant, and entitlement to automobile and adaptive equipment or adaptive equipment only. 

If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


